COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Royalty Asset Holdings II, LP, Noble            §           No. 08-22-00108-CV
 Energy, Inc., Charlotte Poe, Trustee of the
 Gerhardt Family Trust, Harold Schneider,        §              Appeal from the
 TD Minerals LLC and Sourcing Rock,
 LLC,                                            §            143rd District Court

                      Appellants,                §          of Reeves County, Texas

 v.                                              §          (TC# 21-03-23912-CVR)

 Bayswater Fund III-A LLC, Bayswater             §
 Fund III-B LLC, Bayswater Resources
 LLC, Colburn Oil, LP, Ditto Land                §
 Company, LLC, Fall Land & Cattle, LLC,
 Pegasus Resources, LLC, and Robbins             §
 Family Minerals, LP,
                                                 §
                       Appellees.
                                                 §
                                               ORDER

       Pending before the Court are the supplemental petitions for permissive appeal filed by

Royalty Asset Holdings II, LP, Noble Energy, Inc., Charlotte Poe, Trustee of the Gerhardt

Family Trust, Harold Schneider, TD Minerals LLC and Sourcing Rock, LLC. The supplemental

petitions are GRANTED and have this day been filed as amended notices of appeal.

       IT IS SO ORDERED this 28th day of July, 2022.

                                               PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.